Citation Nr: 1001644	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  00-24 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for purposes of entitlement to VA death 
benefits.    


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1946 to 
May 1947 and from July 1950 to March 1954.  He died in August 
1999.  The appellant is seeking to be recognized as the 
Veteran's surviving spouse.   

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

In April 2005, the appellant presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims folder. 

In August 2005, the Board issued a decision denying the 
current claim at issue.  The appellant appealed this decision 
to the U. S. Court of Appeals for Veterans Claims (Court).  
In a July 2006 Order, the Court granted a Joint Motion for 
Remand (Joint Motion) filed by the parties and remanded the 
matter for compliance with the instructions in the Joint 
Motion. 

Upon return from the Court, the Board issued another decision 
in March 2007 in which it again denied the appellant's claim.  
The appellant once again appealed this decision to the Court.  
Pursuant to an April 2009 Memorandum Decision, the Court set 
aside the Board's March 2007 decision that had denied the 
appellant's claim, and remanded the matter to the Board for 
compliance with directives specified.  The case has now 
returned to the Board so that it can implement the Court's 
directives.    
After receiving this case back from the Court, the Board sent 
the appellant and her attorney a letter in July 2009 
informing her she had 90 days to submit additional evidence.  
The appellant's attorney responded in October 2009, 
submitting an additional legal brief and lay statement from a 
friend of the appellant with a waiver of her right to have 
the RO initially consider this evidence.  The case is now 
ready for further appellate review.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1992.

2.  The Veteran and the appellant were separated in February 
1993.

3. The Veteran died in August 1999.

4.  A June 1993 divorce decree between the Veteran and the 
appellant was void under Washington state law since it was 
fraudulently obtained, such that they remained legally 
married from June 1992 until the date of his death in August 
1999.  

5.  The weight of the evidence shows that the Veteran and the 
appellant were separated and living apart at the time of the 
Veteran's death, and that the separation was at the mutual 
consent of the appellant and the Veteran and did not result 
from misconduct or communication of a definite intent to end 
the marriage by the appellant.


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the 
surviving spouse of the Veteran for purposes of VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 
3.159, 3.205, 3.206 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

However, since the Board is granting the claim, there is no 
need to discuss in detail whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Eligibility as a Surviving 
Spouse

Dependency and Indemnity Compensation (DIC) is a payment made 
by VA to a "surviving spouse", child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002 and Supp. 2009); 38 C.F.R. § 
3.5(a)(1) (2009).  Death pension is available to the 
"surviving spouse" of a Veteran because of his nonservice-
connected death, as long as the Veteran served for the 
required period of time during wartime subject to certain 
income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.23, 3.3 (2009).  Finally, 
accrued benefits, or benefits to which a beneficiary was 
entitled at his death, will be paid to a "surviving spouse" 
as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.1000(a), (d) (2009).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the 
opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2009).  VA defines a 
"marriage" as a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the 
laws of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the Veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
Veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death (i.e. continuous 
cohabitation); (4) and who, except as provided in 38 C.F.R. § 
3.55, has not remarried or has not since the death of the 
Veteran (and after September 19, 1962) lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  See 38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2009).  

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured 
by the Veteran without the fault of the surviving spouse.  38 
C.F.R. § 3.53(a) (2009).  

In this regard, temporary separations which ordinarily occur, 
including those caused for the time being through fault of 
either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a).  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
Veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b) 
(emphasis added).  The statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  Id.  State laws will 
not control in determining questions of desertion; however, 
due weight will be given to findings of fact in court 
decisions made during the life of the Veteran on issues 
subsequently involved in the application of this section.  
Id.  

In Gregory v. Brown, 5 Vet. App. 108 (1993), the Court 
identified a two-part test to determine whether a spouse can 
be deemed to have continuously cohabited with a Veteran even 
if a separation has occurred.  First, the spouse must be free 
of fault in the initial separation.  Id. at 112.  Second, the 
separation must have been procured by the Veteran or due to 
his misconduct, with the fault determination based on an 
analysis of the conduct at the time of separation.  Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 
2007), the Federal Circuit Court held that separation by 
mutual consent generally does not constitute desertion by a 
potential surviving spouse, such that a claimant is exempted 
from the continuous cohabitation requirement under 38 C.F.R. 
§ 3.53 for the purpose of establishing recognition as the 
surviving spouse for death benefits.  The Federal Circuit 
explained that under a proper interpretation of 38 U.S.C. 
§ 101(3), a spouse can qualify as a surviving spouse if a 
separation was "procured" by the Veteran without the fault 
of the surviving spouse, even if there was no misconduct by 
the Veteran.  Id.  Therefore, under a proper interpretation 
of section 3.53(b), a separation by mutual consent, without 
an intent to desert, does not break the continuity of 
cohabitation.  Id. at 1358.  However, the Federal Circuit 
added that a separation by mutual consent would constitute 
desertion if the separation was induced by misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of 
cohabitation and precluding surviving spouse recognition in 
such instance.  Id. at 1357.     

Proof of divorce or termination of a prior marriage can be 
established by a certified copy or certified abstract of 
final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b) (2009).  The 
validity of a divorce decree, regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206 
(2009).  In cases where recognition of the decree is thus 
brought into question, where the issue is whether the Veteran 
is single or married (dissolution of a subsisting marriage), 
there must be a bona fide domicile in addition to the 
standards of the granting jurisdiction respecting validity of 
divorce.  38 C.F.R. § 3.206(a).  

The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

Background Facts and Assertions

The Veteran and the appellant were married in June 1992, but 
were separated in February 1993.  The appellant contends that 
they agreed to separate by mutual consent because of verbal 
and physical abuse from the Veteran.  She asserts that the 
separation was temporary, as both parties had the intention 
to return to the marriage at a subsequent date.  She admits 
that she never saw the Veteran again after the February 1993 
separation.  But she maintains they still kept in touch, and 
he intended that she come back to live with him.  She adds 
that she had no knowledge of the June 1993 divorce decree 
secured by the Veteran.  She contends the June 1993 divorce 
decree from the State of Washington was procured without her 
consent by the Veteran by way of fraudulent means.  She 
believes she is the "surviving spouse" of the Veteran under 
VA law since the purported divorce was void under state law 
due to its fraudulent inception.  In addition, she also 
believes she is exempted from the requirement of continuous 
cohabitation because the separation was procured by the 
Veteran without fault on her part.  She indicates she never 
intended to end the marriage or to desert the Veteran.  See 
September 1999 DIC claim; December 2000 Substantive Appeal; 
April 2005 hearing testimony; October 2009 Attorney Brief.  

Analysis

The fundamental issue in this case as framed by the Court is 
whether the appellant is the surviving spouse of the Veteran.  
In order to be considered the surviving spouse of the 
Veteran, the Veteran and appellant had to be legally married 
under the state law of Washington at the time of the 
Veteran's death, and the requirement of continuous 
cohabitation must remain unbroken.  See 38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b).  

With regard to the legality of the marriage under state law, 
the Veteran and the appellant were married in June 1992, but 
were separated by February 1993.  The appellant left the 
State of Washington on February 17, 1993, according to her 
hearing testimony and the lay assertions of her friends.  The 
Veteran then filed for and secured a Decree of Dissolution of 
the marriage dated June 14, 1993.  Leading up to the decree, 
the claims folder contains the February 1993 Petition for 
Dissolution, February 1993 Verification of Findings of Fact 
and Conclusions, February 1993 Acceptance of Service and 
Joinder by the appellant, and several other legal documents 
pertaining to the purported divorce filed in the Superior 
Court of Lincoln County, Washington.  

The appellant has consistently asserted that she was not 
aware of the divorce proceedings or divorce decree.  She 
maintains she had not signed any divorce papers, and was 
never provided any notice or due process pertaining to the 
pending divorce.  She has submitted various lay statements 
from friends indicating that she intended to return to the 
marriage.  See e.g., July 2009 lay statement from O.B.  She 
has also proffered an October 2003 statement from a 
handwriting expert, opining that the signatures on the 
divorce proceedings were not signed by the appellant.  Oddly, 
the divorce proceedings were pursued in Lincoln County, 
Washington, which is nearly 300 miles from the Veteran and 
appellant's former domicile in Seattle, Washington.  In 
addition, all of the divorce filings list the address of the 
appellant where she purportedly received service as the same 
address as the Veteran's domicile.  However, the appellant 
clearly was no longer living with the Veteran at this time.  
In fact, she has credibly asserted she was no longer living 
in the State of Washington by February 17, 1993.  Therefore, 
the findings in the various divorce pleadings to the effect 
that the appellant was presently a resident of Washington 
State, she accepted a summons and petition in that action, 
and she signed all of the divorce-related pleadings appear to 
be false.  

In this regard, in determining whether the appellant and 
Veteran were married at  that time of his death when the 
right to benefits accrued, the legality of the divorce must 
be evaluated under state law.  See 38 U.S.C.A. § 103(c); 38 
C.F.R. §§ 3.1(j), 3.50(b).  The determinative state case 
discussed by the Court in its April 2009 Memorandum Decision 
is In re Marriage of Himes, 136 Wash.2d 707; 965 P.2d 1087 
(Wash.1998).  In that case, the Supreme Court of Washington 
ruled that a divorce decree based upon fraud was void, even 
after the death of one of the parties.  

In the present case, in 2003 the appellant previously sought 
a judgment from a Washington state court voiding the divorce 
decree due to fraud by the Veteran.  However, she indicated 
that prior to receiving a judgment from the state court, she 
was not financially able to pay her attorneys to continue 
with the appeal, such that no judgment was ultimately 
rendered.  See October 2009 Attorney Brief.  In its earlier 
March 2007 Board decision, the Board stated that it was not 
the proper tribunal to vacate the divorce decree.  Rather, 
the Board held that a Washington state court was the proper 
tribunal to void a fraudulent divorce decree.  However, in 
its April 2009 Memorandum Decision, the Court set aside the 
Board's determination and instructed the Board that VA is 
explicitly required to address the issue of the validity of 
divorce decree under state law when put in issue by a party, 
such as the case here.  See 38 C.F.R. § 3.206.  Moreover, in 
cases where recognition of the decree is thus brought into 
question, where the issue is whether the Veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206(a).  The Court instructed the Board to address 
these factors.  

The facts in the present case demonstrate the appellant was 
not served or notified of the divorce proceedings at a "bona 
fide domicile" since she was not living with the appellant 
at his Seattle address, contrary to what the divorce 
pleadings stated.  In addition, the preponderance of the 
evidence reveals that the appellant did not sign any of the 
divorce pleadings in question, and that her signature was 
likely forged.  Thus, she did not receive adequate due 
process and notice of the divorce proceedings.  In essence, 
the divorce decree was not valid and was fraudulently 
obtained.  It follows that under the Washington state case of 
In re Marriage of Himes, supra, the June 1993 divorce decree 
in the present case, based upon fraud, was void.  The 
Washington state court had no power to dissolve the marriage 
in June 1993 since its jurisdiction over the appellant was 
obtained by fraud.  As such, the divorce was invalid from its 
inception.  It follows that the Veteran and appellant were 
still married under the state law of Washington at the time 
of his death in August 1999.  In summary, the appellant has 
met her burden of establishing by a preponderance of the 
evidence that the marriage was valid under the laws of the 
appropriate jurisdiction.  Aguilar, 2 Vet. App. at 23.  

The Board now turns to the remaining requirement in this case 
for the appellant to be considered the surviving spouse of 
the Veteran - i.e., continuous cohabitation.  The appellant 
believes she is exempted from the requirement of continuous 
cohabitation under § 3.50(b)(1) because the separation was 
"procured" by the Veteran without fault on her part.  She 
has consistently asserted she never intended to end the 
marriage or to desert the Veteran.   

In the present case, the evidence of record, including lay 
statements from the appellant, her friends and family, and 
the Veteran's divorce pleadings reveal that the February 1993 
separation was by mutual consent.  The Federal Circuit has 
held that separation by mutual consent generally does not 
constitute desertion.  It does not break the continuity of 
cohabitation under § 3.53(b).  Alpough, 490 F.3d at 1358.  A 
separation by mutual consent is equivalent to a separation 
"procured" by the Veteran without the fault of the 
surviving spouse under § 3.53(b).  Id at 1357.  However, 
separation by mutual consent would constitute desertion if 
the separation was induced by misconduct or communication of 
a definite intent to end the marriage by the surviving 
spouse; thus, breaking the continuity of cohabitation and 
precluding surviving spouse recognition in such instance.  
Id.  But in the present case, the evidence in its entirety 
does not show an intent by the appellant to desert the 
Veteran.  That is, there is absolutely no evidence or 
allegation that the separation was induced by misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse.  All the evidence points to the separation 
being mutual.  Furthermore, a failure to reconcile does not 
establish fault on her part.  Thus, the parties are deemed to 
be exempt from the continuous cohabitation requirement under 
§ 3.53, regardless of how long the parties remained separated 
or whether either party intended to resume the marital 
relationship.  The Board must accept the statements of the 
surviving spouse as to the reasons for the separation, in the 
absence of contradictory information in the record.  38 
C.F.R. § 3.53(b).      

In summary, the Board finds the evidence of record does not 
demonstrate that the appellant intended to desert the Veteran 
and, thus, procure their separation.  As noted above, they 
were still legally married at the time of his death in August 
1999.  The Board also notes that the appellant has not 
remarried.  In addition, it is notable that another Federal 
agency, the Social Security Administration, has also 
determined that the appellant was entitled to widow benefits 
from the Veteran.  Accordingly, the Board concludes the 
appellant is the Veteran's surviving spouse for purposes of 
entitlement to VA death benefits.  See 38 C.F.R. § 3.50.  




ORDER

The appellant is recognized as the surviving spouse of the 
Veteran for purposes of entitlement to VA death benefits.    



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


